Title: To Benjamin Franklin from Jacques-Barthélémy Gruel, 17 December 1776
From: Gruel, Jacques-Barthélémy
To: Franklin, Benjamin


Monsieur
Nantes ce 17: Xbre: 1776.
Mr. Guerton directeur general des fermes, se presenta un instant aprés votre depart pour avoir l’honneur de prendre congé de vous, et de vous remettre une Lettre pour Mr. Roslin dont il avoit eté question dans la conversation que vous eûtes ensemble à la Barberie. Il m’a prié de vous l’envoyer, en consequence j’ay l’honneur de vous la remettre sous ce ply.
Mr. Roslin fermier general est chargé, par Mr. le Controleur general de tous les details qui concernent les affaires des ameriquains tant pour l’entrée des denrées du crû de vos colonies, que du chargement des navires que nous expedions. En consequence nous nous sommes adressés à luy pour avoir une diminution sur les droits exhorbitants que payent les huilles de sperma ceti qui viennent de rhode island, et des environ. L’affaire est au conseil depuis trois mois, et n’est pas encore decidée, cela retarde l’expedition de Mr. Nicols, ce qui luy cause du prejudice; oserais-je, Monsieur, vous prier de luy en faire parler par Monsieur Moris, si vous ne croyés pas devoir le faire vous-même. Il seroit interessant que nous eûssions une reponse decisive afin de scavoir à quoi nous en tenir; nous demandons une diminution de moitié sur les droits, vû le bas prix de ces huilles en france, et les forts droits qu’elles payent en entrant. Ces raisons puissantes empechêront par la suitte l’importation de cette denrée en france, ce qui ne peut que prejudicier au comerce. Il est donc d’un avantage reciproque que M.M. les fermiers generaux diminüent leurs droits sur cette denrée: vos observations à ce sujet ne pouront qu’etre d’un grand poids, et determineront vraisemblablement ces messieurs a satisfaire a notre demande.
Le navire le Succés Capitaine handerson est entierement dechargé, les alleges qui apportent icy les marchandises ne sont pas encore toutes arrivées. Une seule chargée de 159 boucauts de tabac est actuellement en decharge, les autres vont suivre. J’aurai soin à ce que tout soit mis en bon etât en magazin, et aurai l’honneur de vous donner successivement avis de toutes les operations qui interessent le congrés: vous pouvés, Monsieur, vous reposer entierement sur mon exactitude.
M.M. les fermiers generaux desirent avoir non seulement cette cargaison de tabac, mais encore ils proposent de faire un traité pour leur approvisionement annuel. Cette affaire ne peut qu’etre avantageuse au congrés. Il seroit sûr du debouché de tous les tabacs du continent; beaucoup de negociants demandent egalement a achepter la cargaison du Succés. Ils la feront valoir sans contredit plus cher que M.M. les fermiers generaux; j’en ecris par ce courier a M.M. Moris et penet afin qu’ils prennent vos avis sur ce qui convient de faire. Je me conformeray à ce que vous aurés decidé, et attendray vos ordres pour la livraison de la cargaison du Succés. Le tabac du Succes sera achepte icy pour l’Etranger de 13. a 14. sols et peut-etre 15 la livre. Je ne sçais ce que M.M. les fermiers generaux pouront en offrir, vous etes sur les lieux, et à même d’entendre leur propositions. Je me conformeray exactement à ce que vous voudrés bien me marquer à ce sujet.
Je me suis acquité, Monsieur, de votre commission auprés de nos Dames. Elles sont on ne peut pas plus sensibles à votre gracieux souvenir et me chargent de vous faire agreer ainsy que Mr. de Chavigny leur civilités respectueuses.
J’attendray avec impatience de vos nouvelles, et apprendray avec bien de la joie votre heureuse arrivée, et en bonne santé dans la capitalle. Je suis avec Respect Monsieur Votre tres humble et tres obeïssant serviteur
J Gruel

J’apprends dans le moment l’arrivée au bas de la rivierre de la fregate la Represaille Capitaine Mr. Witkes; Mr. harris vient de monter, et m’a remis les trois lettres cy inclus que je prends la liberté de vous adresser. Mr. Rumcey a vendu de Quiberon les cargaisons, et les prises. La Represaille n’a a bord que vingt deux pieces eau de vie, tout le reste a eté vendû comptant. Mr. Rumcey en rendra compte; Mr. harris m’a dit qu’il ne seroit icy que dans quatre ou cinq jours. A son arrivée j’auray l’honneur de vous informer de toutes ses operations à quiberon relativement à ces deux prises. J’envoye à bord de la represaille prendre les indigo, et les effets qui vous appartiennent que je soigneray avec exactitude. La fregate n’a besoin que d’eau qu’elle va prendre, et aussitôt elle sortira.

 
Notation: Lett. from J Gruel Nantes Decr 17. 1776.
